Title: Enclosure: Christopher Leffingwell to John Chester, 30 August 1791
From: Leffingwell, Christopher
To: Chester, John



Norwich [Connecticut] 30th Augt 1791
Dear Sir

Since forwarding Statement of Manufactories have discoverd an Omission of the Manufactoring of Carding Machines and Jennys for Carding & Spinning on the large Scale. Those in Mr Lathrops works were wholly made here by an Inhabitant of this Town who is a Great Mechanical Genius. Machines for Cutting doubling & Crooking Card wire for making Common Cotton & Wool Cards are also made in this Town. Those at Philadelphia & Several in Boston were made by a Nathan Cobb of this place.
I am your most Obed sert
Chrisr Leffingwell Colo Chester
